Memorandum: Following a hearing upon the petition of the defendants in a coram nobis proceeding pursuant to People v. Huntley (15 N Y 2d 72) the court found the oral admissions and written confessions in issue to be voluntary without a specification of finding of voluntariness beyond a reasonable doubt. It appears that in a preliminary determination by memorandum dated January 4, 1966, the hearing Judge held that “ the burden is upon the defendants to initially establish their contentions and thereafter the ultimate burden of establishing that the confessions are voluntary beyond a reasonable doubt will rest on the People To the extent that the court imposed a burden on the defendants to establish their contentions it was in error. The matter is remitted to the County Court solely for a decision upon the testimony presented at the hearing as to whether the People have proven voluntariness beyond a reasonable doubt. (Appeal from order of Onondaga. County Court denying, following a hearing, motion to vacate *1081judgments of conviction for robbery first degree rendered December 27, 1960.) Present — Williams, P. J., Bastow, Henry and Marsh, JJ.